PER CURIAM.
Upon the conclusion that there was plainly no “manifest necessity” to justify the trial court’s sua sponte declaration of a mistrial after the jury had been sworn below, see Corneiro v. Solomon, 450 So.2d 599 (Fla. 3d DCA 1984); State v. McNeil, 362 So.2d 93 (Fla. 1st DCA 1978),1 we grant the defendant’s petition for prohibition to preclude his retrial in violation of his rights against double jeopardy.2

. The state relies on Edwards v. State, 336 So.2d 447 (Fla. 3d DCA 1976). We distinguish the case on its facts without endorsing or repudiating its holding.


. We are sure that the issuance of the formal writ will not be required.